Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly Smith on June 18, 2021.

The application has been amended as follows: 

34. (Currently Amended) A field device for a fieldbus network, comprising:
a derived class, which is derived from a predetermined head class, having head attributes established by the head class and additional specific attributes of the field device established by the derived class,
wherein the field device is designed based on the derived class to produce and provide a data object, wherein the data object is transferable to a connecting apparatus of a fieldbus network and at least a part of the data contained in the data object is writable by the connecting apparatus into a
wherein the connecting apparatus is designed to detect an old device, to perform a query of the cloud for a data mapping specification suitable for the old device and, in case such a data mapping specification for the old device is present in the cloud, to download the data mapping specification suitable for the old device from the cloud.

35. (Currently Amended) A connecting apparatus for a fieldbus network and designed to transfer data from the fieldbus network into a cloud,
wherein the connecting apparatus is designed to receive a data object from at least one device of the fieldbus network, wherein the data object is produced based on a derived class installed in the device, wherein the derived class is derived from a predetermined head class, and wherein the connecting apparatus is designed to convert at least a part of the data contained in the data object into a format of an interface of the cloud and to write the data into the cloud;
wherein the connecting apparatus is designed to detect an old device, to perform a query of the cloud for a data mapping specification suitable for the old device and, in case such a data mapping specification for the old device is present in the cloud, to download the data mapping specification suitable for the old device from the cloud.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach, either alone or in combination, wherein the connecting apparatus is designed to receive the data object from the device, and to write the data into the cloud, wherein the connecting apparatus is designed to detect an old device, to perform a query of the cloud for a data mapping specification suitable for the old device and, in case such a data mapping specification for the old device is present in the cloud, to download the data mapping specification suitable for the old device from the cloud., in combination with the other features of claims 19, 34, 35 and 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 











/NIMESH G PATEL/               Primary Examiner, Art Unit 2185